DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the living body" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the living body" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the living body" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. Pub. 2015/0105724 to Montalvo. 
Regarding Claim 1, Montalvo teaches an administering instrument (Fig. 2, element 100) connectable to a drug solution administering device (via 197 in Fig. 5C) including a drug solution container in which a drug solution is filled (administering instrument 100 is used to infuse a solution and the devices to which it is connectable via 197 are known in the art to include drug solution containers in which a drug is filled; for example, Par. 0029 teaches the drug solution administering device may be an insulin pump), the administering instrument comprising: a connector (Fig. 5C, element 197) that includes a communication part configured to communicate with a lumen of the drug solution container and is connectable to the drug solution administering device (Par. 0029, connector 197 fluidly connects with the drug solution administering device and therefore includes a communication part to communicate with a lumen); a needle tube (Fig. 2, element 150) configured to puncture a living body (Par. 0024, needle tube 150 is placed subcutaneously); a puncture part (110) including a contact surface (120) that is provided in a lower end and configured to contact a body surface of a living body (Par. 0023), a needle holding part (Fig. 2, the portion of 110 surrounding needle tube 150) that is provided above the contact surface to hold the needle tube so that a tip of the needle tube projects from the contact surface, and a communication passage (132 and 142) communicating with a lumen of the needle tube (Par. 0024; port 140 and port 130 communicate with needle tube); a tube (Fig. 5C, element 194) that includes a first end part (195) connected to the puncture part, a second end part (the end which connects to 197) connected to the connector, and a tube body communicating from the first end part to the second end part, and is configured to supply the drug solution from the lumen of the drug solution container to the needle tube via the communication part of the connector and the communication passage of the puncture part (Par. 0029); and wherein the puncture part is disposed above the contact surface and includes a fixing part (Fig. 2, element 140) that fixes the first end part of the tube to the puncture part (Par. 0029; first end part 195 fluidly connects to the fixing part 140) in a state where the first end part of the tube is inclined toward the contact surface of the puncture part (Fig. 2; the angle of the fixing part 140 is shown by the axis 144 and is inclined toward the contact surface 120). 
Regarding Claim 3, Montalvo teaches all of the limitations of claim 1 as discussed above, and further teaches wherein the communication passage of the puncture part includes a first channel (Fig. 2, element 132) that extends from a proximal end of the needle tube along an axis of the needle tube and a second channel (Fig. 2, element 142) that extends from a side part of the first channel in a direction intersecting the axis of the needle tube and communicates the first channel and the first end part of the tube with each other, and an intersection of the first channel and the second channel is provided at a position close to the proximal end of the needle tube (See Fig. 2). 
Regarding Claim 4, Montalvo teaches all of the limitations of claim 3 as discussed above, and further teaches wherein the fixing part communicates with the second channel (fixing part 140 communicates with second channel 142) and includes an insertion hole (see Annotated Fig. below) into which the first end part of the tube is inserted (Par. 0029; connector 195 is used to insert the first end of the tube).

    PNG
    media_image1.png
    523
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    393
    695
    media_image2.png
    Greyscale
Regarding Claim 5, Montalvo teaches all of the limitations of claim 4 as discussed above, and further teaches wherein the insertion hole includes an adjacent end (See Annotated Fig.) adjacent to the second channel and an opening end opposite to the adjacent end; and the opening end is disposed above the adjacent end (the opening end is disposed above the adjacent end due to the angle of the axis 144).
Regarding Claim 6, Montalvo teaches all of the limitations of claim 5 as discussed above, and further teaches wherein the insertion hole is formed in a straight line from the adjacent end to the opening end (See Annotated Fig. above).
Regarding Claim 7, Montalvo teaches all of the limitations of claim 1 as discussed above, and further teaches wherein a projecting direction of the needle tube from the contact surface is substantially perpendicular to the contact surface (Fig. 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Montalvo, as applied to claim 1 above, and further in view of US Patent App. Pub. 2007/0135774 to Turner. 
Regarding Claim 2, Montalvo teaches all of the limitations of claim 1 as discussed above, and further teaches wherein an axis of the tube at the first end part is inclined with respect to the contact surface (Fig. 2; the first end part of the tube couples to the administration instrument at port 140 which is inclined at axis 144), but Montalvo is silent regarding wherein the axis of the tube is inclined by 5 to 45 degrees.  
Turner teaches an analogous invention directed to an administration instrument (Fig. 27, element 700) having an inlet port (615) inclined with respect to the contact surface 5 to 45 degrees (Par. 0120; Turner discloses the inlet may be inclined a range of 0 to 90 degrees with respect to the central axis, which is a range of 0 to 90 degrees to the contact surface since the central axis is perpendicular to the contact surface; see Fig. 28; the range of 5 to 45 degrees is entirely within the range of 0 to 90 degrees). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the axis of the port of Montalvo to be inclined from 5 to 45 degrees to the contact surface, as taught by Turner, in order to facilitate the connection to the port. Such a modification would result in the tube at the first end part being inclined by 5 to 45 degrees to the contact surface since the first end part at the tube connects to the port. 
Claims 8-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Montalvo, as applied to claim 1 above, and further in view of US Patent App. Pub. 2008/0294094 to Mhatre. 
Regarding Claim 8, Montalvo teaches all of the limitations of claim 1 as discusses above, but is silent regarding wherein the communication part of the connector comprises: a first connection part connected to the second end part of the tube; and a second connection part that communicates with the lumen of the drug solution container at a position above the first connection part in a vertical direction with respect to the contact surface of the puncture part. 
Mhatre teaches an analogous invention directed to an administering instrument (Fig. 6, element 149) connectable to a drug solution administering device (100) comprising a tube (147) and a connector (130) including a communication part, wherein the communication part of the connector comprises: a first connection part (Fig. 27, element 139) connected to the second end part of the tube; and a second connection part (Fig. 27, element 133) that communicates with the lumen of the drug solution container at a position above the first connection part in a vertical direction with respect to the contact surface of the puncture part (See Annotated Composite Figure below; the contact face 120 of the puncture part is taught by the Montalvo, but the administering device may be arranged in a variety of orientations relative to the administering device due to the flexible tube providing the connection therebetween, as is well known in the art; when arranged in a manner similar to the below figure, the second connection part is at a position above the first connection part in a vertical direction with respect to the contact 
    PNG
    media_image3.png
    520
    1212
    media_image3.png
    Greyscale
surface of the puncture part). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the communication part of Montalvo to comprise a first connection part connected to the second end part of the tube; and a second connection part that communicates with the lumen of the drug solution container at a position above the first connection part in a vertical direction with respect to the contact surface of the puncture part, as taught by Mhatre, in order to direct the flow path of the medication towards the patient’s skin (Par. 0076). Such a modification would result in a device in which the second connection part is at a position above the first connection part in a vertical direction with respect to the contact surface of the puncture part, since the device is capable to be placed in such an orientation, as discussed above.  
Regarding Claim 9, the modified device of Montalvo and Mhatre teaches all of the limitations of claim 8 as discussed above, and has already been modified such that the communication part of the connector comprises: a connection needle tube that has a first end disposed close to the second end part of the tube, and a second end that constitutes the second connection part and is capable of puncturing a sealing member of the drug solution container (the second end of the needle connection tube punctures a sealing member of the drug solution container via the second connection part), and an intermediate part that is formed between the first connection part and the second connection part and extends in such a manner that at least a part of the intermediate part is bent in the vertical direction 
    PNG
    media_image4.png
    563
    825
    media_image4.png
    Greyscale
(See Annotated Fig. below). 

Regarding Claim 10, Montalvo teaches a drug solution administering system comprising: an administering instrument (Fig. 2, element 100) connectable to a drug solution administering device (via 197 in Fig. 5C) including a drug solution container in which a drug solution is filled (administering instrument 100 is used to infuse a solution and the devices to which it is connectable via 197 are known in the art to include drug solution containers in which a drug is filled; for example, Par. 0029 teaches the drug solution administering device may be an insulin pump), the administering instrument comprising: a connector (Fig. 5C, element 197) that includes a communication part configured to communicate with a lumen of the drug solution container and is connectable to the drug solution administering device (Par. 0029, connector 197 fluidly connects with the drug solution administering device and therefore includes a communication part to communicate with a lumen); a needle tube (Fig. 2, element 150) configured to puncture a living body (Par. 0024, needle tube 150 is placed subcutaneously); a puncture part (110) including a contact surface (120) that is provided in a lower end and configured to contact a living body surface of a living body (Par. 0023), a needle holding part (Fig. 2, the portion of 110 surrounding needle tube 150) that is provided above the contact surface to hold the needle tube so that a tip of the needle tube projects from the contact surface, and a communication passage (132 and 142) communicating with a lumen of the needle tube (Par. 0024; port 140 and port 130 communicate with needle tube); a tube (Fig. 5C, element 194) that includes a first end part (195) connected to the puncture part, a second end part (the end which connects to 197) connected to the connector, and a tube body communicating from the first end part to the second end part, and is configured to supply the drug solution from the lumen of the drug solution container to the needle tube via the communication part of the connector and the communication passage of the puncture part (Par. 0029); and wherein the puncture part is disposed above the contact surface and includes a fixing part (Fig. 2, element 140) that fixes the first end part of the tube to the puncture part (Par. 0029; first end part 195 fluidly connects to the fixing part 140) in a state where the first end part of the tube is inclined toward the contact surface of the puncture part (Fig. 2; the angle of the fixing part 140 is shown by the axis 144 and is inclined toward the contact surface 120); and the drug solution administering device including the drug solution container (Par. 0029; Montalvo teaches the external device which is known to include the drug solution container, such as an insulin pump). 
 Montalvo does not expressly teach a housing that holds the drug solution container, and a plunger that pushes out the drug solution in the drug solution container tube. 
Mhatre teaches an analogous invention directed to an administering instrument (Fig. 6, element 149) connectable to a drug solution administering device (100), and the drug solution administering device includes a housing (Fig. 6, element 110; Par. 0042) that holds the drug solution container (120; Par. 0042), and a plunger (125, Par. 0042) that pushes out the drug solution in the drug solution container tube. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Montalvo to include the drug administering device including a housing that holds the drug solution container, and a plunger that pushes out the drug solution in the drug solution container tube, as taught by Mhatre, in order to dispense the drug from the drug solution container (Par. 0042).
Regarding Claim 11, the modified system of Montalvo and Mhatre teaches all of the limitations of claim 10 as discussed above, but does not expressly disclose wherein the puncture part of the administering instrument has a thickness smaller than a thickness of the housing of the drug solution administering device. 
However, it would be readily apparent to one of ordinary skill in the art that the puncture part of the administering instrument has a thickness smaller than a thickness of the housing of the drug solution of the administering device.  In the administering device taught by Mhatre, the housing is made to house many components including large components such as the drug solution container and the plunger (Fig. 1, elements 120 and 125).  The administration instrument of Montalvo does not include the drug solution container, but rather is connectable to a drug administration device comprising the drug solution container.  The drug administration device of Mhatre comprises a piston-style reservoir and one of ordinary skill in the art would understand that the device will have a larger thickness than the thickness of the puncture part taught by Montalvo.  Additionally, Figures 6 and 9 of Mhatre show the administering device 10 and it having a thickness which appears larger than any thickness of the administering instrument

    PNG
    media_image5.png
    707
    643
    media_image5.png
    Greyscale
 (See Annotated Fig. below). 
Furthermore, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). The modified device of Montalvo and Mhatre would not operate differently with the puncture part of the administering instrument having a thickness smaller than a thickness of the housing of the drug solution administering device since the housing of the drug solution administering device is designed to be larger than the administering instrument in order to house parts such as the drug solution container, the plunger, a motor assembly, etc..; and the claimed the puncture part of the administering instrument having a thickness smaller than a thickness of the housing of the drug solution administering device would not prevent any functionality of the modified device.  
Regarding Claim 13, the modified system of Montalvo and Mhatre teaches all of the limitations of claim 10 as discussed above, and further teaches wherein the communication passage of the puncture part includes a first channel (Fig. 2, element 132) that extends from a proximal end of the needle tube along an axis of the needle tube and a second channel (Fig. 2, element 142) that extends from a side part of the first channel in a direction intersecting the axis of the needle tube and communicates the first channel and the first end part of the tube with each other, and an intersection of the first channel and the second channel is provided at a position close to the proximal end of the needle tube (See Fig. 2). 
Regarding Claim 14, the modified system of Montalvo and Mhatre teaches all of the limitations of claim 13 as discussed above, and Montalvo further teaches wherein the fixing part communicates with the second channel (fixing part 140 communicates with second channel 142) and includes an insertion hole (see Annotated Fig. below) into which the first end part of the tube is inserted (Par. 0029; connector 195 is used to insert the first end part of the tube). 


    PNG
    media_image1.png
    523
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    393
    695
    media_image2.png
    Greyscale
Regarding Claim 15, the modified system of Montalvo and Mhatre teaches all of the limitations of claim 14 as discussed above, and Montalvo further teaches wherein the insertion hole includes an adjacent end (See Annotated Fig. below) adjacent to the second channel and an opening end opposite to the adjacent end; and the opening end is disposed above the adjacent end (the opening end is disposed above the adjacent end due to the angle of the axis 144).
Regarding Claim 16, the modified system of Montalvo and Mhatre teaches all of the limitations of claim 15 as discussed above, and Montalvo further teaches wherein the insertion hole is formed in a straight line from the adjacent end to the opening end (See Annotated Fig.).
Regarding Claim 17, the modified system of Montalvo and Mhatre teaches all of the limitations of claim 10 as discussed above, and Montalvo further teaches wherein a projecting direction of the needle tube from the contact surface is substantially perpendicular to the contact surface (Fig. 2). 
Regarding Claim 18, the modified system of Montalvo and Mhatre teaches all of the limitations of claim 10 as discusses above, but is silent regarding wherein the communication part of the connector comprises: a first connection part connected to the second end part of the tube; and a second connection part that communicates with the lumen of the drug solution container at a position above the first connection part in a vertical direction with respect to the contact surface of the puncture part. 
Mhatre further teaches an analogous invention directed to an administering instrument (Fig. 6, element 149) connectable to a drug solution administering device (100) comprising a tube (147) and a connector (130) including a communication part, wherein the communication part of the connector comprises: a first connection part (Fig. 27, element 139) connected to the second end part of the tube; and a second connection part (Fig. 27, element 133) that communicates with the lumen of the drug solution container at a position above the first connection part in a vertical direction with respect to the contact surface of the puncture part (See Annotated Composite Figure; the contact face 120 of the puncture part is taught by the Montalvo, but the administering device may be arranged in a variety of orientations relative to the administering device due to the flexible tube providing the connection therebetween, as is well known in the art; when arranged in a manner similar to the below figure, the second connection part is at a position above the first connection part in a vertical direction with respect to the contact surface of the puncture part). 


    PNG
    media_image3.png
    520
    1212
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the communication part of the modified device to comprise a first connection part connected to the second end part of the tube; and a second connection part that communicates with the lumen of the drug solution container at a position above the first connection part in a vertical direction with respect to the contact surface of the puncture part, as taught by Mhatre, in order to direct the flow path of the medication towards the patient’s skin (Par. 0076). Such a modification would result in a device in which the second connection part is at a position above the first connection part in a vertical direction with respect to the contact surface of the puncture part, since the device is capable to be placed in such an orientation, as discussed above.  
Regarding Claim 19, the modified system of Montalvo and Mhatre teaches all of the limitations of claim 18 as discussed above, and has already been modified such that the communication part of the connector comprises: a connection needle tube that has a first end disposed close to the second end part of the tube, and a second end that constitutes the second connection part and is capable of puncturing a sealing member of the drug solution container (the second end of the needle connection tube punctures a sealing member of the drug solution container via the second connection part), and an intermediate part that is formed between the first connection part and the second connection part and extends in such a manner that at least a part of the intermediate part is bent in the vertical direction 
    PNG
    media_image4.png
    563
    825
    media_image4.png
    Greyscale
(See Annotated Fig. below). 

Regarding Claim 20, Montalvo teaches a drug solution administering instrument (Fig. 2, element 100) connectable to a drug solution administering device (via 197 in Fig. 5C) including a drug solution container in which a drug solution is filled (administering instrument 100 is used to infuse a solution and the devices to which it is connectable via 197 are known in the art to include drug solution containers in which a drug is filled; for example, Par. 0029 teaches the drug solution administering device may be an insulin pump), the administering instrument comprising: a connector (Fig. 5C, element 197) that includes a communication part configured to communicate with a lumen of the drug solution container and is connectable to the drug solution administering device (Par. 0029, connector 197 fluidly connects with the drug solution administering device and therefore includes a communication part to communicate with a lumen); a needle tube (Fig. 2, element 150) configured to puncture a living body (Par. 0024, needle tube 150 is placed subcutaneously); a puncture part (110) including a contact surface (120) that is provided in a lower end and configured to contact a living body surface of a living body (Par. 0023), a needle holding part (Fig. 2, the portion of 110 surrounding needle tube 150) that is provided above the contact surface to hold the needle tube so that a tip of the needle tube projects from the contact surface, and a communication passage (132 and 142) communicating with a lumen of the needle tube (Par. 0024; port 140 and port 130 communicate with needle tube); a tube (Fig. 5C, element 194) that includes a first end part (195) connected to the puncture part, a second end part (the end which connects to 197) connected to the connector, and a tube body communicating from the first end part to the second end part, and is configured to supply the drug solution from the lumen of the drug solution container to the needle tube via the communication part of the connector and the communication passage of the puncture part (Par. 0029); and wherein the puncture part is disposed above the contact surface and includes a fixing part (Fig. 2, element 140) that fixes the first end part of the tube to the puncture part (Par. 0029; first end part 195 fluidly connects to the fixing part 140) in a state where the first end part of the tube is inclined toward the contact surface of the puncture part (Fig. 2; the angle of the fixing part 140 is shown by the axis 144 and is inclined toward the contact surface 120).
Mhatre is silent regarding wherein the communication part of the connector comprises a first connection part connected to the second end part of the tube, and a second connection part that communicates with the lumen of the drug solution container at a position above the first connection part in a vertical direction with respect to the contact surface of the puncture part.
Mhatre teaches a connector (Fig. 6, 130) including a communication part, wherein the communication part of the connector comprises: a first connection part (Fig. 27, element 139) connected to the second end part of the tube; and a second connection part (Fig. 27, element 133) that communicates with the lumen of the drug solution container at a position above the first connection part in a vertical direction with respect to the contact surface of the puncture part (See Annotated Composite Figure; the contact face 120 of the puncture part is taught by the Montalvo, but the administering device may be arranged in a variety of orientations relative to the administering device due to the flexible tube providing the connection therebetween, as is well known in the art; when arranged in a manner similar to the above figure, the second connection part is at a position above the 
    PNG
    media_image3.png
    520
    1212
    media_image3.png
    Greyscale
first connection part in a vertical direction with respect to the contact surface of the puncture part). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the communication part of the modified device to comprise a first connection part connected to the second end part of the tube; and a second connection part that communicates with the lumen of the drug solution container at a position above the first connection part in a vertical direction with respect to the contact surface of the puncture part, as taught by Mhatre, in order to direct the flow path of the medication towards the patient’s skin (Par. 0076). Such a modification would result in a device in which the second connection part is at a position above the first connection part in a vertical direction with respect to the contact surface of the puncture part, since the device is capable to be placed in such an orientation, as discussed above.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Montalvo in view of Mhatre, as applied to claim 10 above, and further in view of US Patent App. Pub. 2007/0135774 to Turner.
Regarding Claim 12, the modified system of Montalvo and Mhatre teaches all of the limitations of claim 1 as discussed above, and Montalvo further teaches wherein an axis of the tube at the first end part is inclined with respect to the contact surface (Fig. 2; the first end part of the tube couples to the administration instrument at port 140 which is inclined at axis 144), but Montalvo is silent regarding wherein the axis of the tube is inclined by 5 to 45 degrees.  
Turner teaches an analogous invention directed to an administration instrument (Fig. 27, element 700) having an inlet port (615) inclined with respect to the contact surface 5 to 45 degrees (Par. 0120; Turner discloses the inlet may be inclined a range of 0 to 90 degrees with respect to the central axis, which is a range of 0 to 90 degrees to the contact surface since the central axis is perpendicular to the contact surface; see Fig. 28; the range of 5 to 45 degrees is entirely within the range of 0 to 90 degrees). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the axis of the port of Montalvo to be inclined from 5 to 45 degrees to the contact surface, as taught by Turner, in order to facilitate the connection to the port. Such a modification would result in the tube at the first end part being inclined by 5 to 45 degrees to the contact surface since the first end part at the tube connects to the port. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783